Citation Nr: 1413012	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-06 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than November 12, 2003, for entitlement to service connection for posttraumatic stress disorder (PTSD), to include the question of whether there was clear and unmistakable error of fact or law in a rating decision of March 2, 2000.  

2.  Entitlement to service connection for diabetes mellitus, to include as due to inservice herbicide exposure.  

3.  Entitlement to service connection for erectile dysfunction, to include as due to diabetes mellitus.  

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970, to include service in Vietnam from June 1969 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The question of clear and unmistakable error (CUE) in the rating decision of March 2, 2000, denying service connection for a disability manifested by fatigue, dreams, and an inability to use body parts, was not specifically addressed by the RO in the context of the instant appeal, but as the evidence raises that CUE claim and affords a basis for a finding of CUE in the March 2000 rating determination, the earlier effective date issue for appellate consideration has been restyled accordingly.  

Pursuant to his requests, the Veteran was afforded an RO hearing in June 2011 and a hearing before the Board, sitting at the RO, in April 2013, as to the matters herein at issue.  A transcript of each hearing is of record.  Notice is taken that, at the time of the Board hearing, the Veteran specifically raised the issue of his entitlement to service connection for diabetes mellitus, which the Board finds to be inextricably intertwined with the issues on appeal as to his entitlement to service connection for erectile dysfunction and peripheral neuropathy of the lower extremities and which is further addressed in the REMAND below.  

The issues of the Veteran's entitlement to service connection for erectile dysfunction and for peripheral neuropathy of the lower extremities, to include as due to diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.  


FINDING OF FACT

An RO decision of March 2, 2000, was clearly and unmistakably erroneous on the basis that it denied an August 1999 claim for service connection for a disorder manifested fatigue, dreams, and non-functioning body parts, which encompassed a claim for service connection for a psychiatric disorder, without reviewing VA outpatient treatment records (deemed to be of record) identifying PTSD of the Veteran as of September 1999 due to his inservice combat stressors in Vietnam.  


CONCLUSION OF LAW

Finality did not attach to the RO action in March 2000 or subsequent VA action in assigning an effective date for service connection for PTSD; the earliest date assignable for service connection for PTSD is the date of receipt of the Veteran's initial claim therefor, August 19, 1999.  38 U.S.C.A. §§ 5109A, 7105, 5110 (West 2002); 38 C.F.R. §§ 3.104, 3.105, 3.400 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duties to notify and assist as set forth in applicable statutes and regulations are applicable to claims for earlier effective dates, but not to claims based on CUE and in light of the Board's grant of the requested benefit to the extent alleged by the Veteran, the need to ascertain whether those duties were met in this instance is obviated.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §3.159 (2013); see also Parker v. Principi, 15 Vet. App. 407, 412 (2002).

The Veteran, who is not a medical professional with training in the diagnosis of psychiatric disorders, by this appeal seeks an effective date back to the date he initiated a claim for service connection in August 1999 for a grant of service connection for PTSD.  The record reflects that service connection for PTSD was granted by VA action in September 2007, effective from November 12, 2003, and following notice to the Veteran in December 2007 of that action, no timely appeal was entered as to the effective date therein assigned.  

In January 2011, the Veteran submitted a claim for an earlier effective date for service connection for PTSD, alleging that the basis of his claim was that his PTSD was shown to be present by VA treatment records compiled in at least as early as 1999, but not considered by the RO at the time of its denial on March 2, 2000, of his claim for service connection for a disability manifested by fatigue, dreams, and non-functioning body parts.  In the normal course, finality would attach to the RO's decision in March 2000 in the absence of a timely appeal having been submitted.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104; see also Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  But in this instance the Veteran's allegations are tantamount to a claim for CUE under 38 C.F.R. § 3.105(b) and where CUE is shown, the prior decision will be reversed or revised.  On that basis, the Board construes the appellate issue to encompass a CUE claim that directly impacts the effective date assignable for the grant of service connection for PTSD.  

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104; see Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C.A. § 5109A(a) (a decision by the Secretary is subject to revision on the grounds of CUE; if evidence establishes the error, the prior decision shall be reversed or revised.)

The United States Court of Appeals for Veterans Claims (Court) has propounded a three-pronged test to determine whether CUE is present in a prior determination: (1) Either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law which existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

The Court has further stated that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUEs are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell, 3 Vet. App. at 313-14.  A determination that there was a CUE must be based on the record and the law that existed at the time the RO's decision.  Id.   

The record reflects that, following his separation from service, the Veteran on August 19, 1999, filed a formal claim seeking service connection for a disability manifested by fatigue, dreams, and malfunctioning body parts, which reasonably encompassed a claim for PTSD or other psychiatric disorder.  That claim was denied by action of the RO in Newark, New Jersey, in March 2000 as not well grounded.  That notwithstanding, deemed to be of record at that time but nevertheless absent from the claims folder were VA treatment records dating to September 1999 indicating that the Veteran had been diagnosed as having PTSD related to combat-related stressors he encountered in Vietnam, with reported manifestations of poor sleep due to nightmares, social isolation, and depression dating to 1969 or 1970.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA-generated documents are deemed to be constructively in the possession of VA adjudicators on the date compiled); see also Lynch v. West, 12 Vet. App. 391 (1999) (only those VA records reasonably expected to be part of the record are included); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (failure of an agency of original jurisdiction to consider evidence which was in the VA's possession at the time of the decision, although not actually in the record before such agency, may constitute CUE, if such failure affected the outcome of the claim). 

Here, the failure of the RO in March 2000 to consider the VA treatment records constructively of record which identified PTSD due to service as of September 1999 is found to constitute CUE.  That being the case, the finality of the March 2000 denial of service connection for a disorder manifested by fatigue and dreams, as well as other features, is vitiated and the subsequent rating action in September 2007 assigning an effective date in 2003 is rendered null and void.  In this instance, the effective date for service connection for PTSD is the date of the VA's receipt of the Veteran's initial claim therefor, August 19, 1999.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  To that extent, the benefit sought by this appeal is granted.  


ORDER

On the basis of CUE in an RO decision of March 2000, an effective date of August 19, 1999, is granted for entitlement to service connection for PTSD.  


REMAND

At his recent Board hearing, the Veteran formalized his claim for service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.  Testimony was received that the Veteran now has diabetes mellitus and he contended, among other things, that his claimed erectile dysfunction and peripheral neuropathy of each lower extremity are secondary to his diabetes mellitus.  

To date this inextricably intertwined issue of service connection for diabetes mellitus has not been developed or adjudicated by the RO and such action is a prerequisite for further consideration by the Board of the recently raised claim for diabetes mellitus and those already within the Board's appellate jurisdiction.  Remand to facilitate that development is deemed necessary.  

Accordingly, this portion of the case is REMANDED for the following actions:

1.  Obtain for inclusion in the Veteran's VA claims folder any pertinent records of VA medical treatment not already on file. 

2.  Undertake initial development and adjudication of the recently raised claim for service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.  That development should include affording the Veteran a VA medical examination.  If that claim is denied, notify the Veteran in writing of the action taken and of his appellate rights.  The Veteran is instructed that the timely entry of a notice of disagreement, as well as the timely submission of a substantive appeal following issuance of a statement of the case, are necessary for the Board to consider that issue on an appellate basis at a later point in time. 

3.  Thereafter, and in due consideration of whether service connection for diabetes mellitus is granted, undertake any additional development needed with respect to the claims for service connection for erectile dysfunction and peripheral neuropathy of each lower extremity, to include as due to Agent Orange exposure.  That development, as needed, may include obtaining a VA examination and soliciting a medical opinion with full supporting rationale as to the relationship of the claimed entities to the Veteran's military service and service-connected disability.  

4.  Readjudicate the claims on appeal and if any benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

No action by the Veteran is needed until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


